Name: 88/628/EEC: Commission Decision of 24 November 1988 on applications for reimbursement of aid granted by the Member States, submitted pursuant to Regulation (EEC) No 1096/88
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic policy;  financial institutions and credit;  farming systems;  agricultural structures and production
 Date Published: 1988-12-21

 Avis juridique important|31988D062888/628/EEC: Commission Decision of 24 November 1988 on applications for reimbursement of aid granted by the Member States, submitted pursuant to Regulation (EEC) No 1096/88 Official Journal L 353 , 21/12/1988 P. 0001 - 0015COMMISSION DECISION of 24 November 1988 on applications for reimbursement of aid granted by the Member States, submitted pursuant to Regulation (EEC) No 1096/88 (88/628/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1096/88 of 25 April 1988 establishing a Community scheme to encourage the cessation of farming (1), and in particular Article 17 (4) thereof, Whereas reimbursement applications to be sent in by the Member States to the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) must include information to enable the authorities to verify that the expenditure is in line with the provisions of Regulation (EEC) No 1096/88; Whereas, to allow proper verification of reimbursement applications, the Member States must keep on file at the disposal of the Commission, for a three-year period after payment of the last reimbursement, all the evidential documentation on the basis of which the aids have been calculated; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. The reimbursement applications referred to in Article 17 (1) of Regulation (EEC) No 1096/88 must be submitted in accordance with the tables annexed to this Decision. (2) OJ No L 110, 29. 4. 1988, p. 1. 2. Member States shall submit to the Commission, with their first reimbursement application, the texts of national implementing provisions and administrative instructions, and the forms or any other documents relating to the administrative implementation of the scheme. Article 2 Member States shall keep on file at the disposal of the Commission for a period of three years, from the date of the last reimbursement, all evidential documents, or copies thereof certified as authentic, in their possession, on the basis of which the aids provided for by Regulation (EEC) No 1096/88 have been approved, together with complete files relating to the aid beneficiaries. Article 3 1. On the basis of the data contained in the reimbursement applications, the Commission shall decide before 31 December as to the reimbursement up to the amount applied for, provided that the application is complete and submitted in accordance with requirements, including time requirements. However, the reimbursement may be made only if the application prompts no immediate objection concerning the accuracy of the data in it or the consistency of the expenditure effected with the provisions in force. If this condition is not met, an appropriate reduction in the amount payable shall be made, the Member States having been informed thereof. 2. Where a careful scrutiny of the reimbursement application shows that the amount paid in accordance with paragraph 1 is not the amount actually due, the appropriate adjustment shall be made as soon as possible, i.e. generally under the subsequent reimbursement procedure. Where the amount to be paid as subsequent reimbursement falls short of the excess preceding reimbursement or where the Member State concerned submits no reimbursement application in respect of that year, it shall repay the amount due within time limits to be determined by the Commission. Article 4 This Decision is addressed to the Member States. Done at Brussels, 24 November 1988. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE00.95 FF: 1UEN; SETUP: 01; Hoehe: 690 mm; 82 Zeilen; 3697 Zeichen; Bediener: PETE Pr.: C; Kunde: ................................ ANNEX REIMBURSEMENT APPLICATIONS PRELIMINARY REMARKS 1. PROVISIONS RELATING TO THE SUBMISSION OF REIMBURSEMENT APPLICATIONS 1.1. Information requested in the Annexes must be supplied for each: - province in Belgium and the Netherlands, - Regierungsbezirk in the Federal Republic of Germany (;), - department in France, - divisional, county and area office in the United Kingdom, - county in Ireland, - amt in Denmark, - region and autonomous province in Italy, - nomos in Greece, - autonomous community in Spain, - region and autonomous region in Portugal. The administrative units described in each Annex are regrouped by regions defined in the Annex to Council Regulation (EEC) No 2052/88 of 24 June 1988 (OJ No L 185, 15. 7. 1988, p. 9). 1.2. Three copies of reimbursement applications and all supplementary information must be provided. 2. INDIVIDUAL INFORMATION SHEETS RELATING TO BENEFICIARIES OF AN AID REIMBURSEMENT OF WHICH IS APPLIED FOR 2.1. There is no requirement that all the individual information sheets annexed to the reimbursement applications must be sent in to the Commission's staff. 2.2. The Member States using or introducing an EDP system must ensure that the programme used enables them to provide the Commission's staff, for each beneficiary, with the information contained in the individual information sheets. 2.3. The Member States not using EDP systems must establish for each beneficiary an individual information sheet which will be attached to the beneficiary's file. 2.4. The information provided for by the individual sheets must be sent to the Commission on its request, or, where appropriate, provided on the occasion of on-the-spot verifications. (;) The Regierungsbezirk is replaced by the Land for Schleswig-Holstein, Berlin, Bremen, Hamburg and the Saarland. EWG:L111UMBE01.94 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 31 Zeilen; 1867 Zeichen; Bediener: MARL Pr.: A; Kunde: ................................ 21. 12. 88 Official Journal of the European Communities FORM FOR SUBMISSION OF REIMBURSEMENT APPLICATIONS TO THE COMMISSION OF THE EUROPEAN COMMUNITIES (To be filled out by the staff of the Commission of the European Communities) For the attention of the European Agricultural Guidance and Guarantee Fund Serial No: . Date of receipt: . Reference: . APPLICATION FOR REIMBURSEMENT OF EXPENDITURE RELATING TO THE ENCOURAGEMENT OF CESSATION OF FARMING PURSUANT TO THE PROVISIONS OF COUNCIL REGULATION (EEC) No 1096/88 OF 25 APRIL 1988 EWG:L111UMBE02.97 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 17 Zeilen; 563 Zeichen; Bediener: PETE Pr.: C; Kunde: 43210 Umb Eng 02 ANNEX I APPLICATION FOR REIMBURSEMENT OF EXPENDITURE EFFECTED DURING 19.. UNDER REGULATION (EEC) No 1096/88 SUMMARY TABLE (national currency) Type of aid Member State's expenditure Eligible expenditure Reimboursement claimed (1) (2) (3) (4) Annual allowace to main-occupation farmers (totals of Annex 2.1) Supplementary annual premium per hectare (totals of Annex 2.2) Annual allowance to paid farm workers and permanent agricultural family helpers (totals of Annex 2.3) Recoveries (totals of Annex 4): NET TOTAL: It is hereby confirmed that: (a) the eligible expenditure claimed relates to aids in respect of which the grant decisions were made after the date of entry into force of the Regulation; (b) the Member State has proper facilities to ensure effective verification of the data on which calculation of aid eligible for reimboursement from the Fund is based; (c) the annual allowances (or aids in the form of single flat-rate sums) paid to farmers comply with the requirements of Articles 4, 5 and 7 of the Regulation, and the EAGGF's contribution is applied for as provided for in Articles 9 and 10 of the Regulation; (d) the supplementary annual premiums (or the increased supplementary annual premiums) paid to farmers comply with the requirements of Articles 6 and 7 of the Regulation, and the EAGGF's contribution is applied for as provided for in Article 9 of the Regulation; (e) the annual allowances (or the aids in the form of single flat-rate sums) paid to paid farm workers and agricultural family helpers comply with the requirements of Article II (1) and (2) of the Regulation, and the EAGGF's contribution is applied for in accordance with the conditions set out in Article II (3) and (4) of the Regulation. Done at ........................, . . (Signature and stamp of the relevant authority of the Member State) ANNEX 2.1 Aids paid by the Member State during calendar year 19.. DATA RELATING TO THE GRANT OF ALLOWANCES TO MAIN-OCCUPATION FARMERS PURSUANT TO THE FIRST INDENT OF ARTICLE 3 (1) AND THE FIRST SUBPARAGRAPH OF ARTICLE 3 (2) OF THE REGULATION Aids granted to new/old beneficiaries ( ¹) Administrative unit Aids paid in the form of annual allowances Aids paid in the form of a single flat-rate sum having equivalent effect Number of holdings concerned Number of beneficiaries ( ²) Amount of aid paid by the Member State Amount of eligible aids Number of holdings concerned Number of beneficiaries ( ²) Amount of aid paid by the Member State Amount of eligible aids Total eligible aids (5 + 9) Amount of reimbursement claimed (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) A. Cessation of farming as provided for the first indent of Article 4 (1) of the Regulation Subtotal B. Cessation of farming as provided for in the second indent of Article 4 (1) of the Regulation B.1. Composite indicator below 75 % B.2. Composite indicator equal to or over 75 % but less than 85 % Subtotal GENERAL TOTAL (1) Delete as appropriate and use separate sheets for new and old beneficiaries. (2) Attach a list of the beneficiaries' code numbers broken down by type of aid and by administrative unit. ANNEX 2.2 Aids paid by the Member State during calendar year 19.. DATA RELATING TO THE GRANT OF SUPPLEMENTARY ANNUAL PREMIUMS TO MAIN-OCCUPATION FARMERS PURSUANT TO THE SECOND INDENT OF ARTICLE 3 (1) AND THE SECOND SUBPARAGRAPH OF ARTICLE 3 (2) OF THE REGULATION Aids granted to new/old beneficiaries ( ¹) Administrative unit Number of holdings concerned Number of beneficiaries ( ²) Areas withdrawn from production Amount of aids paid by the Member State for areas Amounts of aids eligible for areas afforested not attracting the aid referred to in Article 15 (3) of Regulation (EEC) No 797/85 Other afforested not attracting the aid referred to in Article 15 (3) of Regulation (EEC) No 797/85 Other afforested not attracting the aid referred to in Article 15 (3) of Regulation (EEC) No 797/85 Other Total elegible aids (8 + 9) Amount of reimbursement claimed (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) A. Aids paid in the form of the supplementary annual premium referred to in the second indent of Article 3 (1) of the Regulation Subtotal B. Aids paid in the form of an increased supplementary annual premium as referred to in the second subparagraph of Article 3 (2) of the Regulation ( ³) Subtotal GENERAL TOTAL (1) Delete as appropriate and use separate sheets for new and old beneficiaries. (2) Attach a list of the beneficiaries' code numbers broken down by type of aid administrative unit. (3) If the aid is paid according to the procedures laid down in the second subparagraph of Article 3 (2) of the Regulation, show at the same time the amounts corresponding to the supplementary annual premium and the increase in the supplementary annual premium having effects equivalent to the annual allowance. EWG:L111UMBE05.95 FF: 1UEN; SETUP: 01; Hoehe: 129 mm; 66 Zeilen; 1692 Zeichen; Bediener: HELM Pr.: B; Kunde: ANNEX 2.3 Aids paid by the Member State during calendar year 19.. DATA RELATING TO THE GRANT OF ALLOWANCES TO PAID FARM WORKERS AND PERMANENT AGRICULTURAL FAMILY HELPERS PURSUANT TO THE THIRD INDENT OF ARTICLE 3 (1) AND THE FIRST SUBPARAGRAPH OF ARTICLE 3 (2) OF THE REGULATION Aids granted to new/old beneficiaries ( ¹) Administrative unit Aids paid in the form of annual allowances Aids paid in the form of a single flat-rate sum having equivalent effect Number of holdings concerned Number of beneficiaries ( ²) Amount of aid paid by the Member State Amount of eligible aids Number of holdings concerned Number of beneficiaries ( ²) Amount of aid paid by the Member State Amount of eligible aids Amount of total eligible aids (5 + 9) Reimbursement claimed (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) A. Cessation of farming as provided for in the first indent or Article 4 (1) of the Regulation Subtotal B. Cessation of farming as provided for in the second indent of Article 4 (1) of the Regulation B.1. Composite indicator below 75 % B.2. Composite indicator equal to or above 75 % but less than 85 % Subtotal GRAND TOTAL (1) Delete as appropriate and use separate sheets for new and old beneficiaries. (2) Attach a list of the beneficiaries' code numbers broken down by type of aid and by administrative unit. EWG:L111UMBE06.96 FF: 1UEN; SETUP: 01; Hoehe: 131 mm; 61 Zeilen; 1301 Zeichen; Bediener: HELM Pr.: B; Kunde: 43210UMBE06 ANNEXE 3.1 Member State: . Administrative unit: . Aid granted under financing decisions for 19.. INDIVIDUAL INFORMATION SHEET RELATING TO GRANT OF AIDS TO FARMERS FOR THE CESSATION OF FARMING 1. Details relating to the beneficiary: - Number and code of the beneficiary: . - Name and address of the beneficiary: . . - Status of the beneficiary ((co)owner-tenant farmer): . - Date of birth of benefciary: . - Main-occupation farmer?: . (Yes/No) - Date of definitive cessation of farming: . - Can the beneficiary claim retirement benefits for ......years and ......months after the date of definitive cessation of farming? - Duration of agricultural career: ......years ......months 2. Details relating to the reference holding on which all farming has ceased: - Reference number of holding: . - Name, address and status of the holding: . . - Utilized agricultural area of the holding: . - Conditions in which farming of the holding ceases: / / abandonment of agricultural production on the holding - duration of the abandonment of production: . - areas abandoned: . ha - where appropriate, in case of tenancy, areas taken back by the owner without abandoning production: . - intended use of areas abandoned: . - afforestation: . ha - other (give details): . ha - of which equivalent areas abandoned elsewhere in connection with land consolidation: . ha - where production is abandoned, how are the relevant areas to be maintained with a view to preservation of the countryside?: . / / increase in the area of other holdings: - name(s), address(es) of other holding(s): . . - farmland assigned to each of these holdings: . ha - farmers having received this land are all main-occupation farmers and have undertakern not to increase production of surplus products throughout the areas of the holdings: . (Yes/No) - What arrangements are made to ensure that such production does not increase?: . - Where appropriate, residual areas in production for non-commecial purposes on the reference holding: . ha - For each of the other beneficiaries of the aids referred to in the first indents of Article 3 (1) of the Regulation, attached to the reference holding, give: - Code number of beneficiary: . - Name and address of beneficiary: . . - Status of beneficiary (co-farmer, tenant farmer, agency responsible for maintenance of land ......): . 3. Determination of aids: ( ¹) - Aids granted in the form of an annual allowance: Aid granted in respect of the year Aid grant decision date Age of beneficiary on grant of aid (years, months) Aid amount granted Amount eligible Reimbursement claimed Reference year of reimbursement claim 19.. 19.. 19.. 19.. .... .... - where appropriate, amount of annual allowance attributed supplementing retirement payment paid to beneficiary under national social security arrangements: . - is the annual allowance divided among several beneficiaires?: . (Yes/No) - Aid granted in the form of a single flat-rate amount having equivalent effect to annual allowance: - aid grand decision date: . - age of beneficiary on aid grant date: .- aid amount granted: . - aid amount eligible: . - reimbursement claimed: . - set out in detail the factors determining the calculation of the aid (calculation of equivalence of flat-rate, distribution of aid among several beneficiaries, etc.): . - is the aid broken down among several beneficiaries?: . (Yes/No) EWG:L111UMBE07.96 FF: 1UEN; SETUP: 01; Hoehe: 781 mm; 102 Zeilen; 3461 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210UMBE07 21. 12. 88 Official Journal of the European Communities - Aid granted in the form of supplementary annual premium per hectare: - total agricultural area actually set aside: . ha - of which, area given over to afforestation: . ha - does the beneficiary receive, for these afforested areas, the compensatory allowance referred to in Article 15 (3) of Regulation (EEC) No 797/85?: . (Yes/No) - if so, amount of compensatory allowance last received for these afforested areas: . - is the aid broken down among several beneficiaries?: . (Yes/No) Aid granted in respect of year Aid grant decision date Age of beneficiary on grant of aid (years, months) Amount of aid granted Amount eligible for areas afforested not afforested Reimbursement claimed Reference year of reimbursement claim 19.. 19.. 19.. 19.. .... .... - Aid granted in the form of increased additional premium per hectare (including supplementary annual premium per hectare, the increase being intended to produce effects equivalent to the grant of the annual allowance): - total farm area actually set aside: . ha - of which, area given over to afforestation: . ha - does the beneficiary receive, for these afforested areas, the compensatory allowance referred to in Article 15 (3) of Regulation (EEC) No 797/85?: . (Yes/No) - if so, amount of compensatory allowance last received for these afforested areas: . - is the aid broken down amongst other beneficiaries?: . (Yes/No) Aid granted in respect of year Aid grant decision date Age of beneficiary on grant of aid (years, months) Amount of aid granted Eligible amount afforested (*) not afforested (*) Reimbursement claimed Year of reference of reimbursement claim 19.. 19.. 19.. 19.. .... .... (*) To be distinguised according to areas afforested and areas not afforested. 4. - The agricultural area of the holding attracting aid comprises: - ........................ ha in the region for which the composite indicator is less than 75 % of the Community indicator, - ........................ ha in the region for which the composite indicator is equal or above 75 % but less than 85 % of the Community indicator, - ........................ ha in the region for which the composite indicator is 85 % or more of the Comunity indicator. - Code of reference holding (Commission Decision 85/377/EEC): . - Where dairy farming is abandoned: - does the beneficiary receive the allowance for definitive abandonment of dairy production?: . (Yes/No) if so, reference quantities lost: . if not, reference quantitities suspended: .................., during ............years. - For abandonment of wine growing: - areas having attracted premiums pursuant to Regulation (EEC) No 777/85: . ha - other areas of the holding for which agricultural production has been abandoned: . ha - has the beneficiary received the annual premium per hectare referred to in Article 9 of Regulation (EEC) No 1442/88: . (Yes/No) ( ¹) Explain the calculation of the aids on the basis of the determinant criteria: age of beneficiary, value of land, breakdown of aid among several co-farmers, etc. ANNEX 3.2 Member State: . Administrative unit: . Aid granted under financing decisions for 19.. INDIVIDUAL INFORMATION SHEET RELATING TO GRANT OF AIDS TO CESSATION OF FARMING FOR A PAID FARM WORKER OR A FAMILY HELPER 1. Data relating to the beneficiary: - Code number of beneficiary: . - Name and address of beneficiary: . . - Status of beneficiary (paid worker, family helper): . - Date of birth of beneficiary: . - Date of definitive cessation of farming (of whatever kind): . - Total duration of farming career which has accounted for at least 50 % of working time: ......years ......months - The most recent farming work, which has accounted for at least 50 % of the working time of the beneficiary, was from .../.../19... to .../.../19..., which represents a duration of ......years ......months - Can the beneficiary claim retirement scheme arrangements for ......years and ......months after the date of final cessation of farming activity? - Does the beneficiary come under the social security arrangements and has he/she entered into a commitment to refrain from all farming in future? . (Yes/No) - Has the beneficiary been engaged in farming work for at least the last two years on the holding referred to below? . (Yes/No) 2. Data relating to the reference holding having ceased all farming activity: - Reference number of the holding: . - Name, address and status of the holding: . . - Date of cessation of farming of the holding: . - Conditions under which farming of holding has ceased: / / abandonment of agricultural production of holding / / increase in area of other holdings - Give the information below for each of the beneficiaries of an aid to the cessation of farming in respect of this reference holding (for the paid farm workers and family helpers other than that referred to at point I above, and for the farmers, clients, agencies, etc.): - Code number of beneficiary: . - Name and address of beneficiary: . . - Status of beneficiary (paid worker, family helper, (co)-farmer, tenant farmer or agency responsible for maintenance of the land, etc.): . 3. Determination of aids: ( ¹) - Aid granted in the form of annual allowance: Aid granted in respect of the year Aid grant decision date Age of beneficiary on grant of aid (years, months) Amount of aid granted Amount eligible Reimbursement claimed Year of reference of reimbursement claim 19.. 19.. 19.. 19.. .... .... - is the aid down amongst more than one beneficiary?: . (Yes/No) - Aid granted in the form of a single flat-rate sum having effects equivalent to the annual allowance: - aid grant decision date: . - age of beneficiary on aid grant date: ......years ......months - aid amount granted: .- eligible amount of aid: . - explain in detail the factors determining the calculation of the aid (calculation of equivalence of flat-rate aid, distribution of aid amongst several beneficiaries, etc.): . - is the aid broken down amongst more than one beneficiary?: . (Yes/No) 4. - The agricultural area of the reference holding comprises: - ........................ ha in a region for which the composite indicator is less than 75 % of the Community indicator, - ........................ ha in a region for which the composite indicator is at least 75 % but less than 85 % of the Community indicator. - ........................ ha in a region for which the composite indicator is 85 % or more of the Community indicator. - Code of reference holding (Commission Decision 85/377/EEC): . ( ¹) Explain the calculation of the aids on the basis of determinant criteria: situation of beneficiary, local situation of agriculture, etc. EWG:L111UMBE08.96 FF: 1UEN; SETUP: 01; Hoehe: 723 mm; 96 Zeilen; 3713 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210 Montan England 08 ANNEX 4 RECOVERIES MADE DURING 19.. IN RESPECT OF AIDS UNDER REGULATION (EEC) No 1096/88 Administrative unit Code number of beneficiary National aid recovered Eligible aid recovered Amount to be deducted from EAGGF contribution Scheme concerned and reason for recovery Where appropriate, code number of communication according to Regulation (EEC) No 283/72 ( ¹) (1) (2) (3) (4) (5) (6) (7) ( ¹) The presentation of this table does not affect the requirements to submit the documents provided for in Articles 3 and 5 of Council Regulation (EEC) No 283/72 of 7 February 1972 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field (OJ No L 36, 10. 2. 1972, p. 1). Accordingly, where the recovery concerns a case of irregularity notified under the Regulation, the number under which the case has been notified must be given. .(Date, signature and stamp of competent authority of the Member State) EWG:L111UMBE09.96 FF: 1UEN; SETUP: 01; Hoehe: 256 mm; 40 Zeilen; 1099 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210 Montan England 09